--------------------------------------------------------------------------------

EXHIBIT 10.1
 


REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 15, 2013
and effective as of January 15, 2013, is made and entered into by and between
Far East Energy Corporation, a Nevada corporation (the “Company”), and Knight
Capital Americas, LLC (“Knight”).
 
Recitals
 
A.                The Company and Far East Energy (Bermuda), Ltd., a
wholly-owned subsidiary of the Company (“FEEB”), are parties to an engagement
letter with Knight, dated June 2, 2012, as amended from time to time (the
“Engagement Letter”).
 
B.                 Pursuant to the Engagement Letter, the Company has agreed to
issue 1,500,000 warrants (the “Warrants”) to Knight.
 
C.                 Each Warrant will initially entitle the holder thereof to
purchase one share of common stock, par value $0.001 per share (the “Company
Common Stock”), of the Company, subject to adjustment.  For purposes of this
Agreement, the “Registrable Securities” shall be the shares of Company Common
Stock or other securities issuable upon exercise of the Warrants.
 
D.                Pursuant to the terms of the Engagement Letter, the Company
has agreed to provide Knight with certain registration rights with respect to
the Registrable Securities.
 
Agreement
The parties, intending to be legally bound, hereby agree as follows:
 
ARTICLE 1
REGISTRATION RIGHTS AND PROCEDURES
 
1.1                Filing of Primary Registration Statement. Subject to the
terms and conditions of this Agreement, the Company shall prepare a Primary
Registration Statement on Form S-1, or Form S-3 if the Company is eligible to
use such form (the “Primary Registration Statement”), with respect to resales of
the Registrable Securities and shall file the Primary Registration Statement
with the Securities and Exchange Commission (the “SEC”) within 210 days after
January 15, 2013 (the “Closing Date”).


1.2                Effectiveness of Primary Registration Statement. The Company
shall use its best efforts to (a) have the Primary Registration Statement
declared effective by the SEC within 360 days after the Closing Date (or within
390 days after the Closing Date if the Primary Registration Statement is subject
to review and comment by the SEC), (b) subject to Section 1.4, prepare and file
with the SEC such amendments and supplements to the Primary Registration
Statement and the prospectus used in connection therewith as may be necessary to
comply with the provisions of the Securities Act of 1933, as amended (the
“Securities Act”), and rules thereunder with respect to the disposition of all
securities covered by such Primary Registration Statement or to keep the Primary
Registration Statement effective with respect to any Registrable Securities,
1

--------------------------------------------------------------------------------


until the earlier of (i) the date on which all Registrable Securities covered by
the Primary Registration Statement have been sold by Knight, (ii) the date on
which either all such Registrable Securities are distributed to the public
pursuant to Rule 144 promulgated by the SEC pursuant to the Securities Act (or
any similar provision then in effect), or are saleable pursuant to Rule 144
promulgated by the SEC pursuant to the Securities Act, (iii) date that is one
year after the expiration date of the Warrants, or (iv) the date on which all
Registrable Securities are sold to the Company or one of its subsidiaries (but
not before the expiration of the applicable prospectus delivery requirements);
and (c) comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by the Primary Registration Statement
during such period in accordance with the intended methods of disposition by
Knight as set forth in the Primary Registration Statement. The Company shall
further use its best efforts to register and qualify the Registrable Securities
covered by such Primary Registration Statement under such other securities or
“blue sky” laws of such jurisdictions as shall be requested by Knight.


1.3                Piggyback Registration Rights.  Subject to the terms and
conditions of this Agreement, if the Company intends to file or desires to file
a registration statement on Form S-1, Form S-3 or another appropriate, similar,
equivalent or successor form under the Securities Act for the offering or resale
of Registrable Securities (other than as contemplated in Sections 1.1 and 1.2
above and other than an offering registered solely on Form S-8 or Form S-4 or
any similar, equivalent, or successor forms, or any other form not available for
registering the Registrable Securities) (a “Piggyback Registration Statement”
and together with the Primary Registration Statement, the “Registration
Statements”), until the earlier of (i) the date on which all Registrable
Securities covered by the Primary Registration Statement have been sold by
Knight, (ii) the date on which either all such Registrable Securities are
distributed to the public pursuant to Rule 144 promulgated by the SEC pursuant
to the Securities Act (or any similar provision then in effect), or are saleable
pursuant to Rule 144 promulgated by the SEC pursuant to the Securities Act,
(iii) date that is one year after the expiration date of the Warrants, or (iv)
the date on which all Registrable Securities are sold to the Company or one of
its subsidiaries (but not before the expiration of the applicable prospectus
delivery requirements), the Company will notify each holder of Registrable
Securities of the proposed filing at least 30 days prior to the filing of the
Piggyback Registration Statement, and will afford each holder of Registrable
Securities an opportunity to include in such Piggyback Registration Statement
all or any part of the Registrable Securities then held by such holder. Each
holder of Registrable Securities desiring to include in any such Piggyback
Registration Statement all or part of the Registrable Securities held by such
holder shall, within 20 days after receipt of the above-described notice from
the Company, so notify the Company in writing, and in such notice shall inform
the Company of the number of Registrable Securities such holder wishes to
include in such Piggyback Registration Statement, provided that if, at any time
after giving written notice of its intention to register any Registrable
Securities and prior to the effective date of the Piggyback Registration
Statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
Registrable Securities, the Company shall give written notice of such
determination to the holders of the Registrable Securities and, thereupon, (i)
in the case of a determination not to register, shall be relieved of its
obligation to register any Registrable Securities in connection with such
registration (without prejudice), and (ii) in the case of a determination to
delay registering, shall be permitted to delay
2

--------------------------------------------------------------------------------


registering any Registrable Securities for the same period as the delay in
registering such other Registrable Securities.


1.4                Other Obligations.


(a)                At least ten (10) business days prior to the filing thereof
with the SEC, the Company shall furnish to Knight a copy of the proposed form of
the applicable Registration Statement and each amendment thereto and each
supplement, if any, to the prospectus included therein, and shall afford Knight
the opportunity to participate in the preparation of each such document.  The
Company shall furnish to Knight, without charge, such number of copies of any
Registration Statement, each amendment and supplement thereto, the prospectus
included in any Registration Statement (including each preliminary prospectus),
in each case in conformity with the requirements of the Securities Act and the
rules thereunder, and such other documents as Knight may request in order to
facilitate the disposition of the Registrable Securities owned by Knight.   The
Company shall also make available for inspection by a representative of Knight,
and attorneys, accountants, agents or other professionals designated by Knight,
without charge, at reasonable times and in a reasonable manner, financial and
other records, documents and properties of the Company that are pertinent to the
conduct of due diligence customary for an underwritten offering, and cause the
officers, directors and employees of the Company to supply all information
requested by such representatives, attorneys, accountants, agents or other
professionals in connection with any Registration Statement as shall be
necessary to enable such persons to conduct a reasonable investigation within
the meaning of Section 11 of the Securities Act.
 
(b)        The Company shall promptly notify Knight in writing (i) of the
happening of any event as a result of which the prospectus included in any
Registration Statement contains an untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing and shall use its best efforts to prepare and file with the SEC, and
promptly notify Knight of the filing of, a supplement to such prospectus or an
amendment to any Registration Statement so that, as thereafter delivered to the
purchasers of Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances under which they were made and in the case of an
amendment to any Registration Statement, use commercially reasonable efforts to
cause it to become effective as soon as possible, (ii) of any request by the SEC
or any state securities authority for amendments and supplements to any
Registration Statement or of any material request by the SEC or any state
securities authority for additional information after any Registration Statement
has become effective, (iii) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of any Registration
Statement or of any order suspending or preventing the use of any related
prospectus or suspending the qualification of any securities included in any
Registration Statement pursuant to this Agreement for sale in any jurisdiction,
or the initiation of any proceedings for that purpose, (iv) if, between the
effective date of any Registration Statement and the closing of any sale of
Registrable Securities covered thereby, the representations and warranties of
the Company contained in any underwriting agreement, securities sales agreement
or other similar agreement, including this Agreement, relating to the disclosure
cease to be true and correct in all material respects as of date made or as
specified
3

--------------------------------------------------------------------------------

therein or if the Company receives any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for that purpose and (v) of any
determination by the Company that a post-effective amendment to any Registration
Statement would be appropriate. Upon receipt of any notice from the Company of
the happening of any event of the kind described in (i), (iii) or (v) above (the
“Notice”), Knight will forthwith use its commercially reasonable efforts to
discontinue disposition of Registrable Securities pursuant to any Registration
Statement until Knight’ receipt of the copies of the supplemented or amended
prospectus, or until it is advised in writing by the Company that the use of the
prospectus or Registration Statement, as applicable, may be resumed.  The
Company shall use its best efforts to ensure that the use of the prospectus
and/or Registration Statement, as amended or supplemented, may be resumed by
Knight within 30 days of the date of the Notice.
 
(c)         The Company reserves the right to suspend twice during any 365 day
period for a reasonable period of time not to exceed 30 days for each suspension
(from the date notification of such suspension is sent to Knight) (except for
any period of more than 30 consecutive days or during the 30 days immediately
prior to the expiration of the Warrants), the use or effectiveness of any
Registration Statement if the Company’s Board of Directors in good faith
determines that (i) such registration might have a material adverse effect on
any of the Company’s plans or proposals with respect to any financing,
acquisition, recapitalization, reorganization, or other material transaction, or
(ii) the Company is in possession of material non-public information that, if
publicly disclosed, could result in a material disruption of a major corporate
development or transaction then pending or in progress or in other material
adverse consequences to the Company.
 
(d)        The Company shall enter into and perform its obligations under such
customary agreements (including, in the event of any underwritten or agented
offering, an underwriting or agency agreement with the managing underwriter or
underwriters of or agents for such offering (including customary indemnification
and contribution obligations of underwriters or agents)), in usual and customary
form and take all such other action, if any, as Knight shall request in order to
facilitate the disposition of Registrable Securities pursuant to the applicable
Registration Statement in an underwritten offering or otherwise. The Company
shall also cooperate with Knight and the underwriters’ representative or agent
for such offering in the marketing of the Registrable Securities, including
making available the Company’s officers, accountants, counsel, premises, books
and records for such purpose and including using its best efforts to obtain a
so-called “comfort letter” from its independent public accountants, and legal
opinions and 10b-5 letters of counsel to the Company addressed to the
underwriters, in customary form and covering such matters of the type
customarily covered by such letters, and in a form that shall be reasonably
satisfactory to the underwriters.
 
(e)        The Company shall use its best efforts to obtain a so-called “comfort
letter” from its independent public accountants, and legal opinions and 10b-5
letters of counsel to the Company addressed to Knight, in customary form and
covering such matters of the type customarily covered by such letters, and in a
form that shall be reasonably satisfactory to Knight. The Company shall furnish
to Knight a signed counterpart of any such comfort letter or legal opinion.
Delivery of any such opinion or comfort letter shall be subject to the recipient
furnishing such written representations, opinions or acknowledgements as are
customarily provided by selling shareholders who receive such comfort letters or
opinions, including without
4

--------------------------------------------------------------------------------


limitation that Knight has a statutory due diligence defense under Section 11 of
the Securities Act.
 
(f)          The Company shall provide a transfer agent and registrar for all
Registrable Securities registered pursuant hereunder and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration.
 
(g)        The Company shall take such other actions as are required in order to
expedite or facilitate the disposition of Registrable Securities included in
each such registration, including cooperating with Knight and its counsel to
facilitate the timely preparation and delivery of certificates to be sold
pursuant to the applicable Registration Statement free of any restrictive
legends and in such denomination and registered in such name as the Holder may
request within a reasonable period of time prior to sales of the applicable
Registrable Securities pursuant to such Registration Statement.
 
(h)        The Company shall use its reasonable best efforts to cause all
Registrable Securities sold under any Registration Statement to be listed on any
securities exchange or any automated quotation system on which similar
securities issued by the Company are then listed if requested by Knight.
 
1.5                Nature of Sale. Notwithstanding any other provision of this
Agreement, shares of Company Common Stock or other securities issuable upon
exercise of the Warrants shall be treated as Registrable Securities only if and
so long as it has not been (a) sold to or through a broker or dealer or
underwriter in a public distribution or a public securities transaction, or (b)
sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act under Section 4(1) thereof (and any rules and
regulations promulgated thereunder) so that all transfer restrictions, and
restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale.
 
1.6                Reports Under the Exchange Act. With a view to making
available to Knight the benefits of Rule 144 of the Securities Act and any other
rule or regulation of the SEC that may at any time permit Knight to sell
Registrable Securities to the public without registration or pursuant to a
registration on Form S-3, the Company shall:
 
(a)         make and keep available adequate current public information, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times following the Closing Date so long as the Company is subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended
(“Exchange Act”);
 
(b)        file with or submit to, as applicable, the SEC in a timely manner all
reports and other documents required to be filed or submitted by the Company
under the Securities Act and the Exchange Act (at all times it is subject to
such reporting requirements); and
 
(c)         furnish to Knight, so long as Knight owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144 of the Securities
Act, the Securities Act, and the Exchange Act (so long as the Company is subject
to the reporting requirements of the Exchange Act), or that it qualifies as a
registrant whose securities may be resold pursuant to Form S-3 (at any time the
Company so qualifies); (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company; and
(iii) such other information
5

--------------------------------------------------------------------------------


as may be requested in availing Knight of any rule or regulation of the SEC that
permits the selling of any such securities without registration or pursuant to
Form S-3 (at any time the Company so qualifies to use such form).
 
1.7        Accuracy of Disclosure. The Company (and its successors) represents
and warrants to Knight and agrees for the benefit of Knight that from and after
the effective date of a Registration Statement, except during any period in
which the availability of any Registration Statement has been suspended and for
which notice has been provided to Knight, (i) each Registration Statement
together with the documents incorporated by reference therein will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make such statements therein not misleading; and (ii) the
prospectus delivered to such Knight pursuant to which Knight sells its
Registrable Securities, together with the documents incorporated by reference
therein, will not contain any untrue statement of a material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
1.8        No Inconsistent Agreements. The Company represents and warrants that
it has not entered into, and agrees that on or after the date of this Agreement
it will not enter into, any agreement which is inconsistent with the rights
granted to Knight in this agreement or otherwise conflicts with the provisions
hereof.  The Company represents that the rights granted to Knight hereunder do
not in any way conflict with and are not inconsistent with the rights granted to
the holders of the Company’s other issued and outstanding securities under any
agreements.
 
1.9        Expenses.  The Company shall bear all fees and expenses incurred in
connection with the performance of its obligations under Section 1 hereof,
whether or not any Registration Statement is filed or becomes effective, and,
other than with respect to underwriting discounts and broker fees and
commissions, shall bear or reimburse Knight for its out-of-pocket expenses
(including fees and disbursements of one firm of counsel designated by Knight)
incurred in connection with the preparation of such Registration Statement.


ARTICLE 2
RIGHTS AND UNDERTAKINGS OF
KNIGHT
 
2.1                Rights of Knight. Knight shall have the absolute right to
exercise or refrain from exercising any right or rights that it may have by
reason of this Agreement, including, without limitation, the right to consent to
the waiver or modification of any obligation under this Agreement.
 
2.2                Suspension of Sales; Notice of Sales. If any Registrable
Securities are included in a Registration Statement pursuant to the terms of
this Agreement, Knight thereof will not (until further notice) effect sales
thereof after receipt of written notice from the Company of the occurrence of an
event specified in order to permit the Company to correct or update such
Registration Statement or prospectus.  The Company shall use its best efforts to
correct or update such Registration Statement or prospectus within thirty (30)
days of the date of such notice.  Knight shall use its commercially reasonable
efforts to notify the Company of the sale of any Registrable Securities within a
reasonable period of time.
 
2.3                Compliance. If any Registrable Securities are being
registered in any registration pursuant to this Agreement, Knight will comply
with all anti-stabilization, manipulation, and
6

--------------------------------------------------------------------------------


similar provisions of Section 10 of the Exchange Act, and any rules promulgated
thereunder by the SEC and, at the Company’s request, will execute and deliver to
the Company and to any underwriter participating in such offering an appropriate
agreement to such effect.
 
2.4                Termination of Effectiveness. Following the end of the period
during which the Company is obligated to keep any Registration Statement current
and effective as described herein and following notice to Knight of the end of
such period, Knight shall discontinue sales thereof pursuant to such
Registration Statement, unless Knight has received written notice from the
Company of its intention to continue the effectiveness of such Registration
Statement with respect to any of such securities which remain unsold.
 
2.5                Furnish Information. It shall be a condition precedent to the
Company’s obligations to take any action pursuant to this Agreement with respect
to Knight’s Registrable Securities that, upon written request from the Company,
Knight shall timely furnish to the Company such information regarding itself,
the Registrable Securities held by it, and the intended method of disposition of
such securities as shall be required to effect the registration of Knight’s
Registrable Securities and as the Company shall otherwise reasonably request in
connection with Knight’s status as a selling stockholder.  Knight shall not be
entitled to be named as a selling shareholder in such Registration Statement and
Knight shall not be entitled to use the prospectus forming a part thereof if
Knight does not so provide such information to the Company in a timely manner.


ARTICLE 3
INDEMNIFICATION
 
3.1                Indemnification by the Company. The Company shall indemnify
and hold harmless, with respect to any Registration Statement filed by it
pursuant to this Agreement, to the fullest extent permitted by law, Knight, as
well as Knight’s officers, directors, employees, agents, and each other person,
if any, who controls Knight within the meaning of the Securities Act and the
officers, directors, employees and agents of such controlling person
(collectively, the “Holder Indemnified Parties”) against all losses, claims,
damages, liabilities, and expenses joint or several (including reasonable fees
of counsel and any amounts paid in settlement effected with the Company’s
consent, which consent shall not be unreasonably withheld) (collectively,
“Losses”) to which any such Holder Indemnified Party may become subject under
the Securities Act, the Exchange Act, any other federal law, any state or common
law, any rule or regulation promulgated thereunder, or otherwise, insofar as
such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) are caused by (a) any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement or
amendment or supplement thereto in which such Registrable Securities were
included as contemplated hereby or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, (b) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary, final, or summary
prospectus or amendment or supplement thereto, together with the documents
incorporated by reference therein (as amended or supplemented if the Company
shall have filed with the SEC any amendment thereof or supplement thereto), or
the omission to state therein a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or (c) any violation
by the Company of the Securities Act, the Exchange Act, any state securities
law, or any rule or
7

--------------------------------------------------------------------------------


regulation promulgated under the Securities Act, the Exchange Act or any state
securities laws in connection with any such registration; provided, however,
that the Company shall not be liable to any such Holder Indemnified Party in any
such case to the extent that any such Loss (or action or proceeding, whether
commenced or threatened, in respect thereof) arises out of or is based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in such Registration Statement or amendment thereof or supplement thereto
or in any such preliminary, final, or summary prospectus in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
any such Holder Indemnified Party relating to such Holder Indemnified Party
expressly for inclusion in any Registration Statement; and provided further,
that the Company shall not be liable to any such Holder Indemnified Party with
respect to any preliminary prospectus to the extent that any such Loss of such
Holder Indemnified Party results from the fact that such Holder Indemnified
Party sold Registrable Securities to a person to whom there was not timely sent
or given a copy of the prospectus (excluding documents incorporated by
reference) or of the prospectus as then amended or supplemented (excluding
documents incorporated by reference) if the Company previously furnished copies
thereof to such Holder Indemnified Party and the Holder Indemnified Party had
received written notice from the Company that the use of such prospectus,
amendment or supplement was suspended in compliance with this Agreement and the
Loss of such Holder Indemnified Party results from an untrue statement or
omission of a material fact contained in such preliminary prospectus which was
corrected in the prospectus (or the prospectus as amended or supplemented). Such
indemnity and reimbursement of expenses and obligations shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Holder Indemnified Parties and shall survive the transfer of such securities by
such Holder Indemnified Parties.
 
3.2                Conduct of Indemnification Proceedings. Promptly after
receipt by an indemnified party hereunder of written notice of the commencement
of any action, suit, proceeding, investigation, or threat thereof with respect
to which a claim for indemnification may be made pursuant hereto, such
indemnified party shall, if a claim in respect thereto is to be made against an
indemnifying party, give written notice to the indemnifying party of the threat
or commencement thereof; provided, however, that the failure to so notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party except to the extent that the indemnifying party is
actually prejudiced by such failure to give notice. If any such claim or action
referred to hereunder is brought against any indemnified party and it then
notifies the indemnifying party of the threat or commencement thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other indemnifying party similarly notified, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party (which counsel shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party). The indemnifying party
shall not be liable to an indemnified party hereunder for any legal expenses of
counsel or any other expenses incurred by such indemnified party in connection
with the defense thereof, unless the indemnifying party has failed to assume the
defense of such claim or action or to employ counsel reasonably satisfactory to
such indemnified party. Notwithstanding the foregoing, the indemnified party
shall have the right to retain its own counsel, with the fees and expenses to be
paid by the indemnified party, if representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate due to
actual or potential differing interests between such indemnified party and any
other party represented by such counsel in such action. The indemnifying party
shall not be required to indemnify the indemnified party with respect to
8

--------------------------------------------------------------------------------


any amounts paid in settlement of any action, proceeding, or investigation
entered into without the written consent of the indemnifying party, which
consent shall not be unreasonably withheld. No indemnifying party shall consent
to the entry of any judgment or enter into any settlement without the consent of
the indemnified party unless (a) such judgment or settlement does not impose any
obligation or liability upon the indemnified party other than the execution,
delivery, or approval thereof, and (b) such judgment or settlement includes as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a full release and discharge from all liability in respect
of such claim and a full release of all persons that may be entitled to or
obligated to provide indemnification or contribution under this Article.
 
3.3                Contribution. If the indemnification provided for herein is
unavailable to or insufficient to hold harmless an indemnified party hereunder,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of the Losses (or actions or proceedings in
respect thereof) referred to herein in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and the
indemnified party on the other in connection with the statements, omissions,
actions, or inactions which resulted in such Losses. The relative fault of the
indemnifying party and the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or the indemnified
party, any action or inaction by any such party, and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement, omission, action, or inaction. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. Promptly after receipt by an indemnified party
hereunder of written notice of the commencement of any action, suit, proceeding,
investigation, or threat thereof with respect to which a claim for contribution
may be made against an indemnifying party hereunder, such indemnified party
shall, if a claim for contribution in respect thereto is to be made against an
indemnifying party, give written notice to the indemnifying party of the
commencement thereof (if the notice specified herein has not been given with
respect to such action); provided, however, that the failure to so notify the
indemnifying party shall not relieve it from any obligation to provide
contribution which it may have to any indemnified party hereunder, except to the
extent that the indemnifying party is actually prejudiced by the failure to give
notice. The parties hereto agree that it would not be just and equitable if
contribution pursuant hereto were determined by pro rata allocation or by any
other method of allocation which does not take account of equitable
considerations referred to herein.
 
If indemnification is available hereunder, the indemnifying parties shall
indemnify each indemnified party to the fullest extent provided herein, without
regard to the relative fault of said indemnifying party or indemnified party or
any other equitable consideration provided for herein. The provisions hereof
shall be in addition to any other rights to indemnification or contribution
which any indemnified party may have pursuant to law or contract, shall remain
in full force and effect regardless of any investigation made by or on behalf of
any indemnified party, and shall survive the transfer of securities by any such
party.
 
ARTICLE 4
MISCELLANEOUS
9

--------------------------------------------------------------------------------


4.1                Termination. The obligations under Article 1 shall terminate
on the date on which all Registrable Securities covered by the Registration
Statements have been sold.
 
4.2                Assignment; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns, including, without limitation, subsequent
holders of any Registrable Securities. Neither party may assign this Agreement
or any of its rights or obligations hereunder without the prior written consent
of the other party; provided, however, that Knight may assign this Agreement to
any person that, directly or indirectly, through one or more intermediaries
controls or is under common control with Knight, as such terms are construed
under Rule 144 promulgated under the Securities Act, provided that (a) the
Company is furnished with written notice of the name and address of the assignee
and the securities with respect to which such rights are being assigned, and (b)
the Company shall have the right to require any holder of any Registrable
Securities to execute a counterpart of this Agreement as a condition to such
holder’s claim to any rights hereunder; and provided, however, that if any
subsequent holder shall acquire any Registrable Securities or Warrants in any
manner, whether by operation of law or otherwise, such Registrable Securities or
Warrants shall be held subject to all of the terms of this Agreement and by
taking and holding such Registrable Securities or Warrants such person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement and such person shall be entitled to
receive the benefits hereof.
 
4.3                Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this section prior to 5:00 p.m. (Central Time) on
a business day, (b) the next business day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a business day or later than 5:00
p.m. (Central Time) on any date and earlier than 11:59 p.m. (Central Time) on
such date, (c) the business day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to which such notice is required to be given. The addresses for such
notices and communications shall be as follows:
 

 
If to the Company:
Far East Energy Corporation

363 N. Sam Houston Parkway East
Suite 380
Houston, Texas  77060
USA
Fax: +1-832-598-0479
Attention:  Chief Executive Officer
                                

 
with a copy to:
Baker & McKenzie LLP

2300 Trammell Crow Center
2001 Ross Avenue
Dallas, Texas  75201
USA
Fax: +1-214-978-3099
10

--------------------------------------------------------------------------------

Attention:  Amar Budarapu, Esq.



If to Knight, to the addresses and facsimile numbers set forth below Knight’s
signature on the signature page of this Agreement.
 
or such other address as may be designated in writing hereafter, in the same
manner, by such person.
 
4.4                Governing Law; Jurisdiction.   THE LAW OF THE STATE OF NEW
YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS AGREEMENT.  ANY SUIT, ACTION OR
PROCEEDING AGAINST ANY OF THE COMPANY OR KNIGHT OR ITS OR THEIR RESPECTIVE
PROPERTIES, ASSETS OR REVENUES WITH RESPECT TO THIS AGREEMENT (A “RELATED
PROCEEDING”) MAY BE BROUGHT IN ANY COURT OF THE STATE OF NEW YORK OR ANY UNITED
STATES FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK,
NEW YORK, UNITED STATES, AND ANY APPELLATE COURT FROM ANY THEREOF, AS THE PERSON
BRINGING SUCH RELATED PROCEEDING MAY ELECT IN ITS SOLE DISCRETION.  EACH OF THE
COMPANY AND KNIGHT HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF EACH
SUCH COURT FOR THE PURPOSE OF ANY RELATED PROCEEDING AND HAS IRREVOCABLY WAIVED
ANY OBJECTION TO THE LAYING OF VENUE OF ANY RELATED PROCEEDING BROUGHT IN ANY
SUCH COURT AND TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO AND THE DEFENSE OF
AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY RELATED PROCEEDING OR ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT.  EACH OF THE COMPANY AND KNIGHT
HAS AGREED THAT SERVICE OF ALL WRITS, CLAIMS, PROCESS AND SUMMONSES IN ANY
RELATED PROCEEDING BROUGHT AGAINST IT IN THE STATE OF NEW YORK MAY BE MADE UPON
IT AT THE ADDRESS FOR NOTICES SET FORTH IN SECTION 4.3 OF THIS AGREEMENT.
 NOTHING IN THIS AGREEMENT SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY TO
SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.  TO THE EXTENT THAT ANY OF THE COMPANY OR KNIGHT HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR EXECUTION, ON THE GROUND OF SOVEREIGNTY OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT. EACH OF THE COMPANY AND KNIGHT HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
4.5                Third-Party Beneficiaries. This Agreement is intended for the
benefit of the Parties and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.
11

--------------------------------------------------------------------------------


4.6                Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the Agreement is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in an acceptable manner in order that the
Agreement is consummated as originally contemplated to the greatest extent
possible.
 
4.7                Headings. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the Company and Knight to express their
mutual intent, and no rules of strict construction will be applied against
either the Company or Knight. This Agreement shall be construed as if drafted
jointly by the Company and Knight, and no presumption or burden of proof shall
arise favoring or disfavoring either the Company or Knight by virtue of the
authorship of any provisions of the Agreement.
 
4.8                Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original instrument and all
of which together shall constitute one and the same instrument and shall become
effective when counterparts have been signed by each party and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by electronic mail in Portable Document Format, such signature
shall create a valid and binding obligation of the person executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.
 
4.9                Entire Agreement. This Agreement embodies the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings
relating to the subject matter hereof.


4.10            Amendment; Waiver. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to or departures from the provisions hereof may not be
given, without the written consent of the Company and Knight.
 
4.11            Further Assurances. Each party shall cooperate and take such
action as may be reasonably requested by another party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.


[SIGNATURE PAGES FOLLOW]
12

--------------------------------------------------------------------------------


Each of the parties below hereby executes and delivers, and agrees to be bound
by, the Registration Rights Agreement by and between the Company and Knight.


 
KNIGHT CAPITAL AMERICAS, LLC
 
 
 
By:       /s/ William Kelly
 
Name:  William Kelly
 
Title:    Managing Director



 
Address:            320 Park Avenue
 
15th Floor
 
New York, New York
 
10022
 
 
Facsimile No:             (212) 479-7430
 
Email Address:  wkelly@knight.com
 
Date:             May 15, 2013





13

--------------------------------------------------------------------------------


This Agreement is hereby confirmed and accepted by Far East Energy Corporation.
 
 
FAR EAST ENERGY CORPORATION
 
 
 
By:       /s/ Michael R. McElwrath
 
Name:  Michael R. McElwrath
 
Title:    Chief Executive Officer and President



 
14

--------------------------------------------------------------------------------